                                                                                                                                                    !j
      .•-.~;


.-) ~Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl


                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                    v.                                           (For Offenses Committed On or After November I, 1987)


                           Ramiro Villa-Morales                                  Case Number: 3:19-mj-23756

                                                                                 Dana M. Grimes
                                                                                 Defendant's Attorney


    REGISTRATION NO. 89009298
    THE DEFENDANT:
     cg] pleaded guilty to count(s) 1 of Complaint
                                     ------"-------------------------
     •   was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                     Nature of Offense                                                          Count Number(s)
   8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

     D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                    I/
                                   ~     TIME SERVED                          • _________ days
     cg] Assessment: $10 WAIVED                      cg] Fine: WAIVED
     cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, September 12, 2019
                                                                              Date of Imposition of Sentence

                               j"/
   Received
                 DUSM
                       --X_,,_
                                                                              HONORABLE RICHARD L. PUGLISI
                                                                              UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                     3:19-mj-23756
